DETAILED ACTION
Applicant’s amendment and response dated 8/30/2022 has been provided in response to 6/23/2022 Office Action which rejected claims 1-9, wherein claims 1,-3, 6 and 7 have been amended and claims 5 and 9 have been cancelled. Thus, claims 1-4 and 6-8 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US Patent Application Publication 2019/0057214A1, Xia hereinafter) in view of Yamazaki et el. (US Patent Application Publication 2017/0010880 A1, Yamazaki hereinafter).
As to claim 1, Xia teaches a software update device (e.g. update control device 10) configured to control software update of an electronic control unit (e.g. ECU 20) mounted on a vehicle (e.g. vehicle 1, see e.g. [0039] - The control unit 15 performs status management and update control on the FW in each ECU 20 connected to the network bus 2 of the in-vehicle network 1), the software update device comprising one or more processors (See Fig.16, 101 and associated text, e.g. [0085] - the update control device 10 includes a processor (a processor circuit) 101 such as a central processing unit (CPU) and a graphics processing unit (GPU) configured to: 
download update data of software of the electronic control unit from a server (e.g. FW providing server 30, see Fig.7 and associated text, e.g. [0048] and [0050] -  Upon receipt of the update confirmation response indicating the presence of new FW, the outside vehicle communication unit 11 of the update control device 10 transmits an update file generating request to the FW providing server 30 under control of the control unit 15 (Step S104). In response to the update file generating request from the update control device 10, the FW providing server 30 generates the above-described update file 50 (Step S105) and transmits the generated update file 50 to the update control device 10 (Step S106),
verify authenticity of the update data before the update data is installed (See Fig.7 and associated text, e.g. [0051] - The signature verification unit 13 of the update control device 10 authenticates the signature 54 included in the update file 50 received by the outside vehicle communication unit 11 using a public key of the FW providing server 30 (Step S107),
control the software update of the electronic control unit (See e.g. [0039] and Fig.7 and associated text, e.g. [0051] and [0052] - the control unit 15 of the update control device 10 stores a path (the address of a storage location) to the storage location of the update file 50 in the “file storage location” of the FW management table 16 and updates the “update possibility flag” in the FW management table 16 to a value indicating that the FW is updatable).

Although Xia teaches when the authenticity of the update data has been verified (see e.g. [0051], Xia does not specifically teach transmit a first confirmation request to the server, the first confirmation request being for confirming whether a campaign related to the update data is canceled, receive a confirmation result for the first confirmation request from the server, or not install the update data when the one or more processors determine that the campaign related to the update data is canceled based on the confirmation result received by the one or more processors.

In an analogous art of updating software, however, Yamazaki discloses transmit a first confirmation request to the server (e.g. GW device), the first confirmation request being for confirming whether a campaign related to the update data is canceled (See Fig.22 and associated text, e.g. [0273] - the update execution unit 21 determines whether or not the update stopping request information is received from the GW device 4 through the network 3), receive a confirmation result for the first confirmation request from the server (See e.g. [0273]- In a case where the update execution unit 21 determines that the update stopping request information is received, the update process proceeds to step S136 and [0276] - In step S136, the update execution unit 21 stops the update process and not install the update data when one or more processors (e.g. CPU 402) determine that the campaign related to the update data is canceled based on the confirmation result received by the one or more processors (See e.g. [0277]- in step S138, the update execution unit 21 is set so as to resume the providing of the function of the end device 6 itself to the GW device 4 to which providing of the function is stopped in step S125, and the update process is terminated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xia to incorporate/implement the limitations as taught by Yamazaki in order to provide a more efficient method/system of controlling updates to devices while minimizing downtime.

As to claim 6, Yamazaki further teaches wherein the one or more processors are configured to install the update data when the one or more processors determine that the campaign related to the update data is not canceled (See Fig.22 and associated text, e.g. [0273] - in step S130, the update execution unit 21 determines whether or not the update stopping request information is received from the GW device 4 through the network 3; in a case where the update execution unit 21 determines that the update stopping request information is not received, the update process proceeds to step S132 and [0274] - in a case where the update execution unit 21 determines that the update is not terminated, the update process proceeds to step S128, and the processes from step S128 are repeated).
As to claim 7, the limitations of claim 7 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.
As to claim 8,  the limitations of claim 8 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US Patent Application Publication 2019/0057214A1, Xia hereinafter) in view of in view of Yamazaki et el. (US Patent Application Publication 2017/0010880 A1), as applied to claim 2 above, and further in view of Ye et al. (US Patent Application Publication 2017/0060559A1, Ye hereinafter).
As to claim 2, Xia in view of Yamazaki teaches the limitations of claim 2, but does not specifically teach wherein the one or more processors are configured to transmit a second confirmation request for confirming whether the update data is valid to the server after the update data is installed and before the update that is installed data is activated, receive a second confirmation result, for the second confirmation request, indicating whether the update data is valid from the server, and set previous software before the update data is installed as the software to be executed by the electronic control unit in which the update data is installed when the one or more processors determine that the update data is invalid based on the second confirmation result received by the one or more processors.
In analogous art, however, Ye teaches wherein one or more processors (see e.g. [0073])  are configured to transmit a second confirmation request for confirming whether the update data is valid (e.g. swap authorization) to a server (e.g. update server 120) after the update data is installed and before the update that is installed data is activated (See Figs:4, 5 and associated text, e.g. [0055]-  At operation 410, the vehicle ECU 104 installs the software update 116 to inactive storage 202-B of the vehicle ECU 104, [0057] - At operation 414, the vehicle ECU 104 sends a swap authorization request 306. In an example, the vehicle ECU 104 may create the swap authorization request 306 including the nonce 310 value, hash value, signature value, and/or identifier 308 of the vehicle ECU 104. The vehicle ECU 104 may send the swap authorization request 306 to the telematics control unit 108, to be sent to the update server 120 for approval, [0059] - At operation 502, the update server 120 receives the swap authorization request 306. In an example, the update server 120 may receive the swap authorization request 306 from the telematics control unit 108 as described above with respect to operation 414 of the process 400, and receive a second confirmation result, for the second confirmation request, indicating whether the update data is valid from the server (See e.g. [0060] - At operation 504, the update server 120 determines whether to approve the swap authorization request 306. In an example, the update server 120 may verify that a hash value included in the swap authorization request 306 matches a hash value maintained by the data store 118 for the software update 116, or in other examples that should have been computed for a proper installation of the software update 116), and set previous software before the update data is installed as the software to be executed by the electronic control unit in which the update data is installed when the one or more processors determine that the update data is invalid based on the second confirmation result received by the one or more processors (See Fig.6 and associated text, e.g. [0062]- At operation 508, the update server 120 generates the swap authorization command 312 rejecting the swap. In an example, the update server 120 generates a swap authorization command 312 directly the vehicle 102 to not swap to the updated version and [0070] - At operation 616, the vehicle ECU 104 may reject the updated installation. Instead, the vehicle ECU 104 may again reboot back to the last-known-good install memory storage. After operation 616, the process 600 ends).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xia in view of Yamazaki to incorporate/implement the limitations as taught by Ye in order to provide a more efficient and secure method/system of updating software.

As to claim 3, Ye further teaches wherein the one or more processors are configured to not activate the software that is updated when the one or moreTSN202001767US00 TFN200432-US 25processors determine that the update data is invalid based on the second confirmation result received by the one or more processors (See e.g. [0066] - at operation 604, the vehicle ECU 104 determines whether the swap is authorized by the update server 120; the vehicle ECU 104 may validate the signature 316 of the swap authorization command 312 using the public key 124 to ensure that the signature 316 is valid; and [0070] - at operation 616, the vehicle ECU 104 may reject the updated installation. Instead, the vehicle ECU 104 may again reboot back to the last-known-good install memory storage) and a non-volatile memory mounted in the electronic control unit that is an update target includes two storage areas (See Fig.2A and associated text, e.g. [0036] - the vehicle ECU 104 may utilize the active processor 204-A to execute the software install 208-A installed to the active storage 202-A for vehicle 102 operation, while utilizing the update processor 204-B to install the software update 116 as the software install 208-B of the inactive storage 202-B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xia in view of Yamazaki to incorporate/implement the limitations as taught by Ye in order to provide a more efficient and secure method/system of updating software.

As to claim 4, Xia also teaches a storage device configured to store data of the previous software executed, before the update data is installed, by the electronic control unit that is an update target (See e.g. [0039] - The FW management table 16 has a data structure for storing, for every ECU 20 connected to the network bus 2 of the in-vehicle network 1, “version information” that represents the name and version of the current FW of the ECU 20, a “MAC storage location” that represents a place in the MAC storage unit 14b where the current FW authentication MAC of the ECU 20 is stored, a “file storage location” that represents a place in the update file storage unit 14a where the update file 50 for the ECU 20 is temporarily stored), wherein the one or more processors are further configured to reinstall the previous software using the data of the previous software stored in the storage device when the one or more processors determine that the update data is invalid based on the second confirmation result received by the one or more processors (See Fig.11 and associated text, e.g. [0065]- Upon failure in the MAC verification on the block data of the Mth block in the new FW, the ECU 20 transmits, by the communication unit 21, a MAC verification failure response to the update control device 10 (Step S515). The update control device 10 and the ECU 20 perform rollback processing so as to restore the blocks from the first block to the (M−1)th block, which have been updated by being overwritten with the block data of the new FW, to the current FW (Step S516) and a non-volatile memory mounted in the electronic control unit that is the update target includes one storage area (See Fig.3 and associated text, e.g. [0033] - the update control device 10 includes an outside vehicle communication unit 11 (a first communication unit), an inside vehicle communication unit 12 (a second communication unit), a signature verification unit 13, a storage unit 14, and a control unit 15).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. Sough/
SPE, AU 2192/2194